Citation Nr: 0111957	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-04 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from October 1950 to April 
1971.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
St. Petersburg, Florida Regional Office (RO) which continued 
a 50 percent disability evaluation for the veteran's service-
connected post-traumatic stress disorder.  The veteran has 
been represented throughout this appeal by the Vietnam 
Veterans of America.  


REMAND

The veteran asserts on appeal that he is entitled to an 
increased disability evaluation for his service-connected 
post-traumatic stress disorder.  The accredited 
representative has requested that this case be remanded in 
order to afford the veteran a VA examination.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also eliminates the concept of a well-
grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In reviewing the record, the Board notes that the veteran was 
last afforded a VA psychiatric examination in February 1998.  
At that time, he reported worsening symptoms of post-
traumatic stress disorder.  The veteran indicated that he had 
daily intrusive thoughts about events in the Vietnam War 
especially concerning when he was shot down in an aircraft.  
He also described nightmares two to three times a week; an 
inability to sleep for more than three or four hours; and 
extreme difficulty with confined areas.  The examiner 
reported that the veteran was alert and oriented to person 
place time.  The examiner noted that the veteran's affect was 
of a full range; his mood was congruent and euthymic; and his 
speech was normal in rate and content as well as being goal 
directed.  The veteran's thoughts were cohesive in form and 
he was devoid of any psychotic, manic or obsessive features.  
The examiner indicated that the veteran's insight was fair, 
his judgment was situational appropriate and his memory was 
intact for remote and recent events.  The veteran denied 
suicidal or homicidal ideation.  The diagnoses included post-
traumatic stress disorder, delayed onset and mixed 
personality traits.  The examiner assigned a GAF score of 56.  
An additional February 1998 post-traumatic stress disorder 
examination report indicated diagnoses of post-traumatic 
stress disorder and simple phobia as well as dependent 
personality.  A GAF score of 60 was assigned.  

The Board observes that the veteran continued to receive VA 
treatment for his service-connected post-traumatic stress 
disorder on multiple occasions subsequent to the February 
1998 VA psychiatric and post-traumatic stress disorder 
examinations.  An October 1998 entry indicated diagnoses 
included post-traumatic stress disorder and the need to rule 
out generalized anxiety disorder, panic disorder and 
agoraphobia.  The GAF score, at that time, was 65.  A 
September 1998 entry referred to diagnoses including post-
traumatic stress disorder and specific phobia (closed spaces) 
and also related a GAF score of 65.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Hatlestad 
v. Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions; the evidence of additional treatment 
for his service-connected post-traumatic stress disorder; the 
lack of a recent VA examination as to such disorder; and in 
consideration of the Court's holdings in Colvin and 
Hatlestad, the Board concludes that a VA psychiatric 
examination would be helpful in resolving the issue raised by 
the instant appeal.  

The Board observes that VA treatment records dated from 
January 1999 to April 2000 and not previously of record, were 
received subsequent to the RO's most recent November 1999 
rating decision.  The Board concludes that, as a waiver was 
not submitted by the veteran, the additional evidence 
submitted should be considered by the RO prior to appellate 
consideration of the issue on appeal.  38 C.F.R. § 20.1304(c) 
(2000).  Also, the Board notes that the provisions of 38 
C.F.R. § 19.31 (2000) require that a supplemental statement 
of the case be furnished to the veteran and his or her 
accredited representative when additional pertinent evidence 
is received after a statement of the case or most recent 
supplemental statement of the case has been issued.  The 
veteran was not furnished an additional supplemental 
statement of the case following receipt of the additional 
evidence.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should schedule the veteran for 
a VA psychiatric examination in order to 
determine the severity of his service-
connected post-traumatic stress disorder.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Specific reference 
should be made to the criteria indicated 
under diagnostic code 9411.  A GAF score 
should also be assigned.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  

3.  Thereafter, the RO should readjudicate 
this claim giving consideration to any 
additional evidence obtained including the 
additional evidence noted above.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



